Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I claims 1-10 in the reply filed on 9/27/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al(US 6355498 B1) in view of Mastromatteo et al. (US 20100170324 A1).


    PNG
    media_image1.png
    291
    513
    media_image1.png
    Greyscale

Regarding claim 1, Chan et al. disclose a acoustic resonator device comprising: 
a bond substrate 10’; 
a bonding support layer 30 overlying the bond substrate 10’; 
a support layer 14overlying the bonding support layer, the support layer 14 having an air cavity 28’;
 a first electrode 18 overlying the air cavity and a portion of the support layer; 
a piezoelectric film 20 overlying the support layer  14 , the first electrode 18, and the air cavity 28’, 
a second electrode 22 formed overlying the piezoelectric film.

Chan et al. however is silent upon the device having passivation layers on the electrodes, a contact via passing through the piezoelectric material for providing and providing distinct contacts to the first and second electrodes.  
At the time of the invention these features were known and applied in the art of piezoelectric resonating cavities.  At the time of the invention passivation layers were a commonly used optional layer to provide additional device isolation and/or protection to electrode layers.  Additionally, forming via openings through the piezo layer was known for the generic purpose of providing topside contacts on the device.  For support demonstrating a analogous device having these known optional features prior to the invention   see Mastromatteo et al. Fig. 7. which teaches the claimed device structure but without the claimed bond substrate.

    PNG
    media_image2.png
    270
    463
    media_image2.png
    Greyscale

Mastromatteo Fig. 7 depicts:
a bonding support layer 110; 
a support layer 21 overlying the bonding support layer 110, the support layer having an air cavity 100; 
a first electrode 10 overlying the air cavity 100 and a portion of the support layer 21; 
a first passivation layer 105 overlying the support layer 21 and being physically coupled to the first electrode 10; 
a piezoelectric film 11 overlying the support layer 21, the first electrode 10, and the air cavity 100, the piezoelectric film having an electrode contact via 108; 
a second electrode 15 formed overlying the piezoelectric film 11; 
a top metal 108 formed overlying the piezoelectric film 11, the top metal being physically coupled to the first electrode 10 through the electrode contact via 108; 
a first contact metal 107 formed overlying a portion of the second electrode 15 and the piezoelectric film 11; 
and the piezoelectric film 11; and a second passivation layer 37 formed overlying the piezoelectric film, the second electrode 15, and the top metal 108.
a second contact metal formed overlying a portion of the top metal (see marked-up portion of figure 7 below highlighting “a second contact” overlying a portion of the top metal)

    PNG
    media_image3.png
    222
    177
    media_image3.png
    Greyscale

Further regarding “a second contact metal” in Mastromatteo this is directly inferred by the depiction of the lead connecting to the contact.  The lead would be expected for example to include a metal and/or a solder for connect to the contact.  This is the understood functionality and further reasonably expected structure when the device is connected to further circuitry as indicated by the figure.  A second metal will be expected in the location as indicated by the figure even though not explicitly stated.

In view of Mastromatteo it would be obvious to one of ordinary skill in the art to modify Chan to include the passivation layers on the electrodes and to further provide a via though the piezoelectric layer of Chan in order to provide topside contacts and metalization on the device.  This would include the multilayer metal contacts.
Alternatively, one of ordinary skill in the art could modify Mastromatteo to include the bond substrate of Chan, as the device of Mastromatteo would be reasonably expected to function with a bond substrate as demonstrated in Chan. One could optionally desire additional support or protection.

When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Regarding claim 2, Chan et al. in view of Mastromatteo (or vice versa) disclose a device of claim 1 wherein the growth substrate and bond substrate include silicon (S), silicon carbide (SiC), sapphire (A1203), silicon dioxide (SiO2), or other silicon materials (Chan Col. 4-5).

Regarding claim 3, Chan et al. in view of Mastromatteo (or vice versa) disclose a device of claim 1 wherein the piezoelectric film is a single crystal or polycrystalline piezoelectric film that includes aluminum nitride (AlN), gallium nitride (GaN), AlxGai-xN alloys, or other epitaxial materials (Chan Col. 3).

Regarding claim 4, Chan et al. in view of Mastromatteo (or vice versa) disclose a device of claim 1 wherein the piezoelectric film is an upper portion of a polycrystalline piezoelectric film that includes aluminum nitride (AlN), gallium nitride (GaN), 3 AlxGai-xN alloys, or other polycrystalline epitaxial materials (Chan Col. 3).

Regarding claim 5, Chan et al. in view of Mastromatteo (or vice versa) disclose a device of claim 1 wherein the first electrode, second electrode, and 2 top metal include molybdenum (Mo), ruthenium (Ru), tungsten (W), or other conductive materials (both Chan and Mastromatteo); and wherein the first and second passivation layers can include silicon nitride (SiN), silicon oxide (SiO), silicon dioxide (SiO2), or other silicon materials (Mastromatteo ¶51).

Regarding claim 6, Chan et al. in view of Mastromatteo (or vice versa) disclose a device of claim 1 wherein the first and second contact metals include gold (Au), aluminum (Al), copper (Cu), nickel (Ni), aluminum bronze (AlCu), or other metal materials (both Chan and Mastromatteo);

Regarding claim 7, Chan et al. in view of Mastromatteo (or vice versa) disclose a device of claim 1 wherein the support layer and the bonding support layer include silicon dioxide (SiO2) or other silicon materials ([30] -Chan Col. 5 & [110] Mastromatteo ¶51).

Regarding claim 8, Chan et al. in view of Mastromatteo (or vice versa) disclose a device of claim 1 wherein at least one of the first electrode and the second electrode includes an energy confinement structure (both Chan and Mastromatteo – normal to the device operation);

Regarding claim 9, Chan et al. in view of Mastromatteo (or vice versa) disclose a device of claim 8 wherein the energy confinement structure is configured as a mass loaded area surrounding a resonator area of the piezoelectric film (both Chan and Mastromatteo – normal to the device operation);


Regarding claim 10, Chan et al. in view of Mastromatteo (or vice versa) disclose a device of claim 9 wherein the resonator area includes a region where the first electrode, the piezoelectric film, and the second electrode overlap (both Chan and Mastromatteo – normal to the device operation);


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



10/14/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822